Title: To James Madison from Robert Were Fox, 6 August 1806
From: Fox, Robert Were
To: Madison, James



Esteemed Friend,
Falmouth 6th: August 1806.

I have been unwell for some time.  I therefore hope thee will excuse my not earlier sending thee the list of arrivals of American Ships at this Port, which I now enclose.  My Consular Agent has not yet sent me the List from Plymouth but I hope to receive it in 3 or 4 days when I intend to forward it thee.
I have kept the American Minister advised at London of the sundry detentions of American Ships & Cargoes at this Port; the liberation of which have been demanded as soon as it well could be done after their arrival, and the parties protested against for all damages.  In nearly all the instances they have been restored, and most thereof without going into Court, but with considerable cost and Expence to the American Citizens, who found it more for their interest to submit thereto than have a considerable property detained for the decision of the Admiralty Court, as the remedy there is no ways equal to the loss by the detention in waiting for the decision.
The American Brig Eliza Captn: Hallowell from Providence with a Cargo of tea, Nankeens &c, was detained at this port in Quarantine some time.  The Captors offered to give up Ship & Cargo provided the American Captn. would pay the expences of their Proctor &c, & give them Bond of indemnity.  I could not recommend this to the Master as he has an undoubted right to call for damages for the Detention.  I expect the Master of the Armed Ship will have a Monition from the Admiralty Court very shortly to make him answerable for his conduct & will I hope smart for it.  His Agent finding this would be the case sent me her papers, & she sailed the 1st. Inst:
The Trade of this part of the Nation is very Dull.  American Seamen with Protections have not been molested here lately.  I am most respectfully Thy assured Friend

Rob. W. Fox

